United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-2013
                                    ___________

William Z. Shen,                         *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the Western
                                         * District of Missouri.
Hospital Hill Health Services            *
Corporation; Curators of the             * [UNPUBLISHED]
University of Missouri,                  *
                                         *
             Appellees.                  *
                                    ___________

                          Submitted: October 5, 2001
                              Filed: October 11, 2001
                                   ___________

Before McMILLIAN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

      William Z. Shen appeals the district court’s1 dismissal of his employment-
discrimination and breach-of-contract action, without prejudice, for failure to
prosecute. We review for abuse of discretion, see Garland v. Peebles, 1 F.3d 683,
686 (8th Cir. 1993), and find none. Shen’s alleged difficulties with legal
representation, though regrettable, do not excuse him from the litigant’s responsibility


      1
       The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.
to comply with the district court’s substantive and procedural requirements. See
Link v. Wabash R.R. Co., 370 U.S. 626, 633-34 (1962); Brown v. Frey, 806 F.2d 801,
804 (8th Cir. 1986). Accordingly, we affirm. We deny Shen’s post-appeal motion.


      A true copy.


            Attest:


                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.